Citation Nr: 1747152	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1974 to August 1978 and from October 1990 to March 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal arising from rating decisions by the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The claim was previously remanded in September 2013 and October 2016 for further development.  It is once more before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

All potential benefits have been awarded.  The Veteran has a single 100 percent disability rating and has been awarded special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s).  A finding of a TDIU in this case would result in no further potential benefit being awarded, thus there remains no case or controversy for the Board to resolve.


CONCLUSION OF LAW

The criteria for dismissal of an appeal have been met.  38 U.S.C.A. §§ 1110, 1131, 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of the Board's previous remand.  In view of the dismissal, there is no further notice or development that would or could produce a different result.

The Veteran is currently service-connected for major depressive disorder and chronic diarrhea.  Major depressive disorder is rated as 30 percent disabling from March 16, 1991 and as 70 percent disabling since April 12, 2010.  Chronic diarrhea is rated as 100 percent disabling form December 12, 2013.  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  This was the basis for the most recent Remand.  However, a comprehensive review of the record indicates that a February 2016 rating decision granted the Veteran's entitlement to SMC because the criteria regarding a "housebound" status had been met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Specifically, the Veteran exhibited the signs of chronic diarrhea of unknown etiology, with impairment of anal and rectal sphincter control, which was rated 100 percent disabling and the additional service connected disability of major depressive disorder, independently ratable at 60 percent or more from December 20, 2013.  There has been no disagreement with this award, or any request for an earlier effective date.  Thus, the maximum benefits available under the facts of this case have been awarded.
It is further noted that there has been no claim filed, or contention advanced that there is entitlement to any higher level of SMC.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).  As it is, no argument or contention has been advanced that the Veteran is entitled to an additional benefit.  For the foregoing reasons, there is now no case or controversy before the Board.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


